
	
		I
		112th CONGRESS
		2d Session
		H. R. 4269
		IN THE HOUSE OF REPRESENTATIVES
		
			March 27, 2012
			Mr. Griffith of
			 Virginia (for himself, Mr.
			 Owens, and Mr. Poe of
			 Texas) introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend chapter 44 of title 18, United States Code, to
		  more comprehensively address the interstate transportation of firearms or
		  ammunition.
	
	
		1.Interstate transportation of
			 firearms or ammunition
			(a)In
			 generalSection 926A of title
			 18, United States Code, is amended to read as follows:
				
					926A.Interstate
				transportation of firearms or ammunition
						(a)Notwithstanding any provision of any law,
				rule, or regulation of a State or any political subdivision thereof:
							(1)A person who is
				not prohibited by this chapter from possessing, transporting, shipping, or
				receiving a firearm or ammunition shall be entitled to transport a firearm for
				any lawful purpose from any place where the person may lawfully possess, carry,
				or transport the firearm to any other such place if, during the transportation,
				the firearm is unloaded, and—
								(A)if the transportation is by motor vehicle,
				the firearm is not directly accessible from the passenger compartment of the
				vehicle, and, if the vehicle is without a compartment separate from the
				passenger compartment, the firearm is in a locked container other than the
				glove compartment or console, or is secured by a secure gun storage or safety
				device; or
								(B)if the
				transportation is by other means, the firearm is in a locked container or
				secured by a secure gun storage or safety device.
								(2)A person who is not prohibited by this
				chapter from possessing, transporting, shipping, or receiving a firearm or
				ammunition shall be entitled to transport ammunition for any lawful purpose
				from any place where the person may lawfully possess, carry, or transport the
				ammunition, to any other such place if, during the transportation, the
				ammunition is not loaded into a firearm, and—
								(A)if the transportation is by motor vehicle,
				the ammunition is not directly accessible from the passenger compartment of the
				vehicle, and, if the vehicle is without a compartment separate from the
				passenger compartment, the ammunition is in a locked container other than the
				glove compartment or console; or
								(B)if the
				transportation is by other means, the ammunition is in a locked
				container.
								(b)In subsection (a), the term
				transport includes staying in temporary lodging overnight,
				stopping for food, fuel, vehicle maintenance, an emergency, medical treatment,
				and any other activity incidental to the transport, but does not include
				transportation—
							(1)with the intent to
				commit a crime punishable by imprisonment for a term exceeding one year that
				involves the use or threatened use of force against another; or
							(2)with knowledge, or
				reasonable cause to believe, that such a crime is to be committed in the course
				of, or arising from, the transportation.
							(c)(1)A person who is
				transporting a firearm or ammunition may not be arrested or otherwise detained
				for violation of any law or any rule or regulation of a State or any political
				subdivision thereof related to the possession, transportation, or carrying of
				firearms, unless there is probable cause to believe that the person is doing so
				in a manner not provided for in subsection (a).
							(2)When a person asserts this section as a
				defense in a criminal proceeding, the prosecution shall bear the burden of
				proving, beyond a reasonable doubt, that the conduct of the person did not
				satisfy the conditions set forth in subsection (a).
							(3)When a person successfully asserts
				this section as a defense in a criminal proceeding, the court shall award the
				prevailing defendant a reasonable attorney’s fee.
							(d)(1)A person who is deprived of any right,
				privilege, or immunity secured by this section, section 926B or 926C, under
				color of any statute, ordinance, regulation, custom, or usage of any State or
				any political subdivision thereof, may bring an action in any appropriate court
				against any other person, including a State or political subdivision thereof,
				who causes the person to be subject to the deprivation, for damages and other
				appropriate relief.
							(2)The court shall award a plaintiff
				prevailing in an action brought under paragraph (1) damages and such other
				relief as the court deems appropriate, including a reasonable attorney's
				fee.
							.
			(b)Clerical
			 amendmentThe table of sections for such chapter is amended in
			 the item relating to section 926A by striking firearms and
			 inserting firearms or ammunition.
			
